IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


LYNETTE SHADDING,                            : No. 475 MAL 2019
                                             :
                   Petitioner                :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
LIBERTY MUTUAL INSURANCE CO.,                :
A/K/A LIBERTY MUTUAL INSURANCE               :
COMPANY, INC., ET AL,                        :
                                             :
                   Respondent                :


                                     ORDER



PER CURIAM

     AND NOW, this 4th day of February, 2020, the Petition for Allowance of Appeal is

DENIED.